Citation Nr: 1723538	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  11-30 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased disability evaluation for right knee degenerative joint disease of the medial horn of the posterior meniscus, status-post arthroscopy, initially rated as noncompensable.

2.  Entitlement to an increased disability evaluation for right knee degenerative joint disease of the medial horn of the posterior meniscus, status-post arthroscopy, rated as 10 percent disabling from August 19, 2013.

3.  Entitlement to an increased disability evaluation for left ear hearing loss disability, initially rated as noncompensable.

4.  Entitlement to an increased disability evaluation for migraine headaches, initially rated as noncompensable.

5.  Entitlement to an increased disability evaluation for migraine headaches, rated as 10 percent disabling from August 19, 2013.

6.  Entitlement to an increased disability evaluation for allergic rhinitis, initially rated as noncompensable.

7.  Entitlement to an increased disability evaluation for allergic rhinitis, rated as 10 percent disabling from August 19, 2013.

8.  Entitlement to service connection for an eye socket disorder.

9.  Entitlement to service connection for adenoid hypertrophy.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active duty in the U.S. Army from October 2006 to March 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In a November 2013 rating decision, the RO granted an increased, 10 percent disability evaluation, per disability, for the Veteran's right knee disability, migraine headaches, and allergic rhinitis.  An effective date of August 19, 2013 was assigned for each disability.  
The Veteran has not indicated that he agrees with the ratings assigned for his disabilities on appeal.   Therefore, the grant of a higher rating is not a full grant of the benefits sought.  See AB v. Brown, 6 Vet. App. 35 (1993).   

This matter was most recently before the Board in July 2015, wherein the Veteran's claims were remanded for additional development and due process considerations.  A supplemental statement of the case was most recently issue in April 2016.  The case was returned to the Board for appellate consideration.  

The issues of entitlement to increased disability ratings for the Veteran's right knee disability, as well as the issues of entitlement to service connection for an eye socket disorder and adenoid hypertrophy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has level I hearing acuity in his left ear, and since his right ear is not service connected, it is presumed he also has level I hearing acuity in that ear.

2.  The Veteran's migraine headaches are manifested by characteristic prostrating attacks no more than once every two months.  

3.  The Veteran's allergic rhinitis is manifested by at least 50 percent obstruction of both sides of the nasal passage; the Veteran does not have polyps.



CONCLUSIONS OF LAW

1.  The requirements are not met for an initial compensable rating for left ear hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.85-4.87, Diagnostic Code 6100 (2016).

2.  The criteria for a disability rating of 10 percent for migraine headaches have been met for the period prior to August 19, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2016).

3.  The criteria for a disability rating in excess of 10 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2016).

4.  The criteria for a disability rating of 10 percent for allergic rhinitis have been met for the period prior to August 19, 2013. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2016).

5.  The criteria for a disability in excess of rating of 10 percent for allergic rhinitis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence needed to substantiate the initial claims for service connection and his downstream claims for increased disability ratings.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The examination reports and treatment records contain all the findings needed to rate the Veteran's service-connected disabilities on appeal, including history and clinical evaluation.  See 38 C.F.R. § 3.327(a) (2016); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected left ear hearing loss, migraine headaches, and allergic rhinitis have not materially changed and uniform evaluations are warranted for the rating periods on appeal.

Left Ear Hearing Loss

The Veteran's left ear hearing loss is currently assigned a noncompensable evaluation effective from March 21, 2010, pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under Diagnostic Code 6100, which is used to evaluate the Veteran's bilateral hearing loss disability, provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state licensed audiologist including a controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85. 

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a), it states that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  Id.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  Id. 

The Veteran asserts that a compensable evaluation is warranted for his service-connected left ear hearing loss disability.  

The Board notes that the Veteran is only service-connected for left ear hearing loss. Pursuant to 38 C.F.R. §  4.85(f), if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  However, if the sole service-connected ear is disabled to a degree of 10 percent or more and the impairment in the nonservice-connected ear qualifies as a disability under 38 C.F.R. § 3.385, then the impairment in both ears will be considered in rating the disability.  38 C.F.R. § 3.383.  In this case, the right ear does not qualify as a disability under 38 C.F.R. § 3.385.  Thus, the nonservice-connected right ear is assigned a Level I rating for the entire appeal period.

The Veteran's left ear hearing loss was evaluated during a VA examination in January 2010.  The pure tone thresholds, in decibels, were not provided in the form prescribed by VA.  Nevertheless, the Veteran was found to have hearing loss disability sufficient to meet the criteria of 38 C.F.R. § 3.385.  Maryland CNC speech recognition scores were 96 percent in the right ear and 100 percent in the left ear.  

Another VA audiological examination was conducted in August 2013.  The pure tone thresholds, in decibels, for the right and left ears were as follows:  


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear:
10
5
10
10
Left Ear:
20
25
20
20

The pure tone average was 9 on the right and 21 on the left.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 98 in the left ear.  

At the most recent, April 2016 VA examination.  The pure tone thresholds, in decibels, for the right and left ears were as follows:  


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear:
5
0
10
5
Left Ear:
20
20
15
15

The pure tone average was 5 on the right and 18 on the left.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 98 in the left ear.  

Table I reveals that the test results from this evaluation entitle the Veteran to a numeric designation of I in the left ear.  When this value is considered with the right ear's numeric designation of I, Table VII shows that a noncompensable disability rating should be applied.

The Board has also considered whether a compensable evaluation is warranted under 38 C.F.R. § 4.86.  However, neither the August 2013 nor the April 2016 evaluations documented that the Veteran's pure tone threshold at each of the four specified frequencies was 55 decibels or more.  In addition, the examiners did not determine the Veteran had a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz in the right or left ear.  Thus, there is no basis for awarding a higher rating based on these evaluations.

The Board does not doubt the sincerity of the Veteran's assertions regarding his left ear hearing loss.  However, the assignment of disability ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

While the Veteran has complained that his left ear hearing has decreased, he has not set forth any allegation that his hearing examinations are deficient in determining his left ear hearing loss disability.  The Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities. See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  In the present case, the VA examiners elicited information from the Veteran concerning the functional effects of his disability.  Martinak¸ 21 Vet. App. at 455-56.  

After reviewing the evidence of record from this period, the Board finds that the Veteran is not entitled to an initial compensable evaluation for his left ear hearing loss disability.  In making this determination, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Migraine Headaches

The Veteran's migraine headaches are rated as noncompensable for the initial rating period prior to August 19, 2013 pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 10 percent disability rating has been assigned for the rating period since August 19, 2013.  

A 10 percent disability evaluation is assigned for prostrating attacks averaging one in 2 months over the last several months.  For the next higher 30 percent disability evaluation, there must be characteristic prostrating attacks occurring on average once a month over the last several months.  For a higher, 50 percent disability evaluation to be warranted, there must be migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

After a review of the evidence, the Board finds that the Veteran's migraine headaches most closely approximate the criteria for a 10 percent disability evaluation for the entire rating period on appeal.  The Board finds that the 10 percent evaluation takes into account the frequency and severity of the Veteran's headaches for the rating period for the entire rating period.  During the rating period on appeal, the Veteran's migraine headaches were equivalent to characteristic prostrating attacks occurring on an average of once in two months, the last several months.  The January 2010, August 2013, and April 2016 VA examination reports reflect that the Veteran reported experiencing migraine headaches 2 times per week; the headaches lasted up to 7 hours and were relieved by Aleve.  However, the medical evidence does not show that the Veteran experiences very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Although the VA examination reports indicate that the Veteran's headaches were prostrating, the Veteran's headaches did not impact his ability to work; prostrating attacks occurred no more than once in two months.  In conclusion, the evidence of record reveals manifestations consistent with a 10 percent evaluation, but no more, for the entire rating period on appeal for migraine headaches.  

Allergic Rhinitis

The Veteran is currently assigned a noncompensable (i.e., 0 percent) disability rating for allergic rhinitis for the rating period prior to August 19, 2013 pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522.  A 10 percent disability evaluation is assigned for the rating period since August 19, 2013.

According to Diagnostic Code 6522, the minimum compensable rating of 10 percent is warranted for allergic rhinitis without polyps but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent disability evaluation requires polyps.  See 38 C.F.R. § 4.97, Diagnostic Code 6522 (2016). 

Upon reviewing these rating criteria in relation to the evidence for consideration, the Board finds that the disability picture for the Veteran's service-connected allergic rhinitis is most consistent with a 10 percent disability rating, but no higher, for the entire rating period on appeal.  The objective clinical evidence of record shows that the Veteran experiences at least 50 percent obstruction of either nasal passage, but that the Veteran does not have polyps.  Indeed, the April 2016 VA examination report indicates that the Veteran had greater than 50 percent obstruction of both nasal passages; the August 2013 VA examination report indicated that the Veteran had complete obstruction of one side of the nasal passage.  Although the initial January 2010 VA examination report indicates that x-rays of the sinuses were normal, the Board points out that it is unclear when, between that examination and his subsequent VA examination in August 2013, the Veteran's nasal passage became obstructed.  The Veteran complained of symptoms of congestion and running nose.  The Board acknowledges that the August 2013 VA examination showed hypertrophy of the nasal turbinates, but notes that the April 2016 VA examination was negative.  Likewise, all of the VA examinations were negative for granulomatous conditions and rhinoscleroma.  Therefore, his symptomatology specifically attributable to the allergic rhinitis most closely fits within the criteria for a 10 percent disability evaluation, but no higher.  

Extraschedular Considerations

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual basis, extrachedular consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's left ear hearing loss disability, migraine headaches, and allergic rhinitis are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and treatment records and which provided the basis for the disability ratings that were assigned.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's left ear hearing loss disability, migraine headaches, and allergic rhinitis, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of extraschedular ratings for the Veteran's left ear hearing loss disability, migraine headaches, and allergic rhinitis is not warranted.  38 C.F.R. § 3.321(b)(1).

In the absence of exceptional factors associated with left ear hearing loss disability, migraine headaches, and allergic rhinitis, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to an initial compensable disability evaluation for left ear hearing loss is denied.

Entitlement to a 10 percent disability evaluation for migraine headaches is granted for the period prior to August 19, 2013, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability evaluation in excess of 10 percent for migraine headaches is denied.

Entitlement to a 10 percent disability evaluation for allergic rhinitis is granted for the period prior to August 19, 2013, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability evaluation in excess of 10 percent for allergic rhinitis is denied.


REMAND

The Board acknowledges that the Veteran was most recently afforded a VA examination in April 2016 in connection with his claims for increased disability ratings for his service-connected right knee degenerative joint disease of the medial horn of the posterior meniscus, status-post arthroscopy.  Nonetheless, the United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

A review of the most recent, April 2016 VA examination report reveals that range of motion testing for both knees in active and passive motion, weight-bearing, and nonweight-bearing situations was not conducted.  In light of Correia, the April 2016 VA examination is insufficient, and the Veteran must be provided a new VA examination, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  

As such, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of his service-connected right knee degenerative joint disease of the medial horn of the posterior meniscus, status-post arthroscopy, on appeal.  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the claim on appeal for the rating period since April 2016 should be associated with the Veteran's claims file.  

Additionally, a review of the record reflects that the RO, in the aforementioned May 2010 rating decision, denied the Veteran's claims of entitlement to service connection for an eye socket disorder and adenoid hypertrophy.  In July 2010, the Veteran submitted a statement indicating that he disagreed with the denial of his claims of entitlement to service connection for an eye socket disorder and adenoid hypertrophy.  Because the Veteran filed a NOD as to these issues, the Veteran is entitled to a statement of the case (SOC) addressing the claims for service connection for an eye socket disorder and adenoid hypertrophy.  When a claimant files a notice of disagreement to an issue, the Veteran is entitled to a statement of the case addressing the issue.  When a claimant has filed a NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to associate with the record copies of the Veteran's VA treatment records, if any, for the rating period since April 2016.

2.  After any additional records are associated with the claims file, the RO should schedule the Veteran for a VA knee examination to ascertain the current severity and manifestations of the Veteran's service-connected right knee degenerative joint disease of the medial horn of the posterior meniscus, status-post arthroscopy.

The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include a statement as to the effect of the Veteran's service-connected right knee degenerative joint disease of the medial horn of the posterior meniscus, status-post arthroscopy on his occupational functioning and daily activities.  

In particular, the VA examination must include range of motion testing for both knees in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should provide a complete rationale for any opinions provided.

3.  After completing any additional notification or development deemed necessary, the Veteran's claims for increased disability ratings for right knee degenerative joint disease of the medial horn of the posterior meniscus, status-post arthroscopy, should be readjudicated.  If any of the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

4.  The RO should issue a statement of the case regarding the claims of entitlement to service connection for an eye socket disorder and adenoid hypertrophy.  The Veteran and his representative should be advised that, for the Board to have jurisdiction of this matter, a timely substantive appeal must be filed.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


